Title: To John Adams from Timothy Pickering, 11 July 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State July 11. 1799.

You will recollect that John Scotchler presented to you a second petition, praying a remission of his fine. I desired Mr. Davis, the District Attorney of Massachusetts, to enquire into the truth of the petitioners allegations. His answer of the 29th ult. induced me to think that you would be inclined to forgive him. That answer with the draught of a pardon are now submitted to your consideration.
I have the honor to be / with great respect, / sir, your most obt. servt.

Timothy Pickering